Citation Nr: 1645162	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  15-44 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia
	

THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Navy from September 1955 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntingdon, West Virginia, which continued the previously-assigned 10 percent disability rating for bilateral hearing loss.

The Veteran initially requested a Board videoconference hearing before a Veterans Law Judge (VLJ).  A hearing was scheduled for August 2016.  Prior to the hearing, however, the Veteran withdrew his request.

The issue of entitlement to service connection for a left knee disability, to include as secondary to his service-connected right knee disability, has been raised by the Veteran in an October 2016 formal application for compensation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran has reported that his service-connected bilateral hearing loss has worsened since his last audiological examination, which was performed by a private contractor in March 2014.  See August 2016 Statement in Support of Claim.  In addition, his representative has argued that the March 2014 examination results (specifically, the word recognition test results) warrant an increased rating.  See October 2016 Informal Hearing Presentation.  In light of the above, the Board finds that a VA audiological examination is required in order to determine the current severity of the Veteran's hearing loss disability.  See Caluza v. Brown, 7 Vet. App. 498, 505-506 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's bilateral hearing loss.

In addition to clinical testing in accordance with the rating criteria, the audiologist should review the March 2014 contract examination report as well as the January 2015 and November 2015 private audiograms and explain whether the word recognition results from the March 2014 examination are credible.

2.  After conducting any other necessary development, readjudicate the claim.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


